Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 1 of 19 PagelD 729

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
NICOLE MARRERO,
o/b/o A.D.M.,
Plaintiff,
ve | oe CASE NO. 8:20-cv-133-TGW .

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.
/

ORDER

 

| The plaintiff in this case seeks judicial review of the denial of

her claim for Supplemental security income payments on behalf of her son

(Doc. 17).'' Because the decision of the Commissioner of Social Security is-

not adequately explained, the decision will be reversed and the matter
remanded for further consideration.

I.
A.D.M. was born on January 20, 2012, and was six years old at
the time of the administrative hearing (Tr. 15, 60). The plaintiff, who is the

adoptive mother, has filed a claim for supplemental security income. She

 

'The parties have consented in this case to the exercise of Jurisdiction by a United
States Magistrate Judge (Doc. 15).
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 2 of 19 PageID 730:

alleges that the child is disabled due to ADHD (attention deficit hyperactivity
disorder) and sleep and mood disorders (Tr. 60). The claim was denied
initially and upon reconsideration.

The child’s mother, at her request, then received a de novo
hearing before an administrative law judge. Following the hearing, the law
Judge found that the child suffers from severe impairments of attention’
deficit hyperactivity disorder (ADHD) and autism spectrum disorder (Tr.
18). The law judge concluded that the child does not have an impairment.
which meets, or medically equals, “the severity of one of the listed
impairments in 20 CFR Part 404, Subpart P, Appendix 1” (id.). The law
judge also found that “[t]he claimant does not have an impairment or
combination of impairments that functionally equals the listings” (id.).
Specifically, the law judge found that the child suffered from “marked”
limitations in interacting and relating with others; “less than marked”
limitations in the domains of acquiring and using information, and caring for.
yourself; and no limitations in the remaining domains (Tr. 23-28). The law
judge, therefore, determined that the child was not disabled (Tr. 28). The
Appeals Council let the decision of the law judge stand as the final decision

of the Commissioner.
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 3 of 19 PagelD 731

Il.

In 1996, the Social Security Act was amended with respect to
eligibility for child’s disability benefits. As amended, the Act now provides
(42 U.S.C. 1382c(a)(3)(C)(i)):

An individual under the age of 18 shall be

considered disabled ... if that individual has a

medically determinable physical or mental

impairment, which results in marked and severe

functional limitations, and which can be expected

to result in death or which has lasted or can be

expected to last for a continuous period of not less

than 12 months.

The Commissioner subsequently issued regulations explaining how this’
Provision would be implemented in determining whether a child is disabled.
See 20 C.F.R. 416.924,

Similar to the approach taken with adults, the Commissioner
assesses child disability claims under a sequential analysis. 20 C.F.R.
416.924(a). The first step is to determine whether the child is actually
working at substantial gainful activity. 20 C.F.R. 416.924(b). If not, the
second step asks whether the child has a severe impairment. 20 C.F.R.
416.924(c). If he does not, the child is considered not disabled. Id. If there

is a severe impairment, the third, and final, step in the analysis is to.determine .

whether the child has an impairment that meets, medically equals, or
;
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 4 of 19 PagelD 732 |

functionally equals, a set of criteria in the Listing of Impairments in
Appendix 1. 20 C.F.R. 416.924(d). If the child does, then he is deemed.
disabled. 20 C.F.R. 416.924(d)(1). If he does not, then he will be found not
disabled. 20 C.F.R. 416.924(d) (2).

Under the applicable regulations, functional equivalency could
be shown in various ways. 20 C.F.R. 416.926a. The plaintiff relies on the
approach of demonstrating that the child has a marked limitation in two of
six “domains” of functioning. 20 C.F.R., 416.926a(a). The six domains of
functioning are (1) acquiring and using information, (2) attending and.
completing tasks, (3) interacting and relating with others, (4) moving about
and manipulating objects, (5) caring for himself, and (6) health and physical
well-being. 20 C.F.R. 416.926a(b)(1).

The regulations provide that a marked limitation denotes “a
limitation that is ‘more than moderate’ but ‘less than extreme.’” 20 C.F.R.
416.926a(e)(2)(i). A marked limitation is present “when [the child's]
impairment(s) interferes seriously with [the child’s] ability to independently |
initiate, sustain, or complete activities. [The child's] day-to-day functioning
may be seriously limited when [the child’s] impairment(s) limits only one

activity or when the interactive and cumulative effects of [the child's]

4
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 5 of 19 PagelD 733

impairment(s) limit several activities.” Id.

As with claims by adults, a determination by the Commissioner
that a child is not disabled must be upheld if it is supported by substantial
evidence. 42 U.S.C. 405(g). Substantial evidence is “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” .
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11th Cir, 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5th Cir. 1971). Similarly, it is
the responsibility of the Commissioner to draw inferences from the evidence,
and those inferences are not to be overturned if they are supported by
substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth Cir.

1963).
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 6 of 19 PagelD 734

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy itself.
that the proper legal standards were applied and legal requirements were met.
Lamb v. Bowen, 347 F.2d 698, 701 (11th Cir. 1988).

Il.

The plaintiff asserts two related challenges: 1) “The ALJ erred
by failing to properly evaluate the examining psychological opinions
consistent with the regulations, Agency policy, and Eleventh Circuit
precedent” ‘and 2) “The ALJ erred by failing to create a ‘logical bridge’ -
between the evidence and his conclusion that the child has a ‘less than
marked’ limitation in the functional domain of attending and competing
tasks” (Doc. 17, p. 1). Both arguments are meritorious.

The plaintiff argues first that the law judge failed to evaluate
properly the opinions of consulting psychologists Dr. Steven S$. Minter and |
Dr. Rochelle Taormina (id., pp. 6-15). Consequently, she contends that the

law judge’s decision is not capable of meaningful judicial review.
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 7 of 19 PagelD 735

Dr. Minter evaluated A.D.M. on August 9, 2017, at the request
of the Social Security Administration (Tr. 550-53). At that time, A.D.M.
was five and one-half years old (Tr. 550). Dr. Minter conducted a clinical
interview and mental status evaluation and administered the Wechsler
Preschool and Primary Scale of Intelligence test (WIPPSI-IV) (see Tr. 550—
53).

Dr. Minter stated that A.D.M. “presented as energetic,.
hyperactive, and unfocused... Attention and concentration appeared
impaired, and speed of processing was above average” (Tr. 552). He also”
observed that A.D.M. “was unable to remain seated” (Tr. 553). With respect
to intelligence testing, Dr. Minter explained that, although A.D.M.
performed in the average range of many WIPPSI-IV subtests (id.), he

displayed significant inattention and impulsive
responding, lowering some of his testing scores.

_ One subtest had to be discontinued due to inability

to re-engage him in a task he was uninterested in
-... In general, however, he responded well to
redirection. Present test results —_ likely

_ underestimate his learning potential, which seems

severely hampered by impaired concentration and
hyperactivity.
(Tr. 552).

Dr. Minter’s diagnostic impressions were that A.D.M. has.

“Attention-Deficit/Hyperactivity Disorder, Combined Presentation” and
7
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 8 of 19 PagelD 736

“Autism Spectrum Disorder (provisional)” (Tr. 553). In summary, Dr.-
Minter opined (id.):

.... In general, the mental health symptoms appear
to be severely impacting activities of daily living,
school performance, —_ and interpersonal
interactions. Specifically, the client’s mental
health condition(s), as summarized above, affect
the child’s functioning in the following ways:
Inability to control gross motor activity, remain
seated, or maintain minimal age-appropriate
attention and concentration... His parents should
have his medication regimen re-evaluated for

_ effectiveness, as [A.D.M.] will not be able to
function in school until his symptoms are better-
controlled.

_ Dr. Minter’s opinions arguably indicate that the child had a
marked limitation in attending and completing tasks. See 20 C.F.R.
416.926a(e)(2)(i) (A marked limitation is present. “when [the child's]
impairment(s) interferes seriously with [the child’s] ability to independently |
initiate, sustain, or complete activities.”),
The law judge recounted Dr. Minter’s evaluation of A.D.M. in:
the findings of fact (see Tr. 22). However, nowhere in the decision does the
law judge state the weight he gave to Dr. Minter’s opinions and the reasons.

for that weight. This is reversible error.
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 9 of 19 PagelD 737

The law judge is required to state with particularity the weight
he gives to medical opinions and the reasons for that weight. Winschel v.
Commissioner of Social Security, 631 F.3d 1176, 1179 (11th Cir. 2011);
Dempsey v. Commissioner of Social Security, 454 Fed.. Appx. 729, 732
(11th Cir. 2011).

The Eleventh Circuit explained:

What is required is that the ALJ state specifically
the weight accorded to each item of evidence and
why he reached that’ decision. In the absence of
such a statement, it is impossible for a reviewing
court to determine whether the ultimate decision
_ on the merits of the claim is rational and supported
by substantial evidence. Unless the [law judge] has
analyzed all evidence and has sufficiently
explained the weight he has given to obviously
probative exhibits, to say that his decision: is
Supported by substantial evidence approaches an
abdication of the court's duty to scrutinize the
record as a whole to determine whether the .
conclusions reached are rational. .

Cowart v. Schweiker, 662 F.2d 73 1, 735 (11th Cir. 1981) (quotation marks

and citations omitted), Here, the decision leaves me to guess about the law

 

*The plaintiff argues that the Commissioner must provide “good” reasons for
rejecting the opinion of a medical source (Doc. 17, p.5). This sounds confusingly similar
to the “good cause” standard applicable only to the medical opinions of a treating |
physician. Winschel v. Commissioner of Social Security, supra, 631 F.3d at 1179. The
consultative psychologists are not treating physicians. Crawford v. Commissioner of
Social Security, 363 F. 3d 1155, 1160 (11th Cir. 2004)

9
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 10 of 19 PagelD 738

judge’s evaluation of Dr. Minter’s opinions. As noted, Dr. Minter’s opinions

contained statements which support a finding that the child had a marked
limitation in the domain of attending and completing tasks. I do not know

whether the law judge discounted those statements, concluded that they were -
outweighed by other evidence, or simply disregarded them. In all events, the

law judge had to explain and justify his approach. Therefore, the matter must _
be remanded for the law judge to evaluate adequately Dr. Minter’s opinions.

Id.; Demsey v. Commissioner of Social Security, supra, 454 Fed. Appx. at

732-33.

The plaintiff also persuasively argues that the law judge failed
to assess adequately Dr. Taormina’s evaluation. Dr. Taormina evaluated:
A.D.M. over two days in August 2017 (see Tr. 565-72). Although Dr.
Taormina found that the child’s “overall school readiness was in the Average |
range” (Tr. 555), she observed during testing that

[bJehaviorally, [A.D.M.] had difficulty sustaining

attention. He demonstrated impulsive behaviors
.... He needed numerous directives to return to
_ task throughout the testing session. As the
duration of the testing session continued,

_[A.D.M.’s] rate of off-task behaviors also
increased.

10
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 11 of 19 PagelD 739

(Tr. 557). Dr. Taormina pertinently diagnosed the child with Attention
Deficit Hyperactivity Disorder (Combined Presentation) and “Other
Specified Neurodevelopmental Disorder” (Tr. 559). She summarized that
“there appear to be a multiplicity of factors imposing on [the child’s] daily .
functional abilities. These include emotional and behavioral concerns,
inattentiveness, and impulsive behaviors” (Tr. 558). She recommended
many accommodations for A.D.M., including more than one-page (single
spaced) of accommodations that, “at a minimum,” should be implemented
for A.D.M.’s inattention (Tr. 561-63). See Social Security Ruling 09-1P,
2009 WL 396031 at *7 (S.S.A.) (“The more help or support of any kind that
a child receives beyond what would be expected for children the same age.
without impairments, the less independent the child is in functioning, and the
more severe we will find the limitation to be.”). Dr. Taormina’s opinions
arguably indicate a marked limitation in the domain of attending and
completing tasks.

| As with Dr. Minter, the law judge summarized Dr. Taormina’s’
evaluation in the findings of fact, but he did not state the weight given to Dr.
Taormina’s opinions and the reasons for that weight (see Tr. 22), Therefore, -

the matter must also be remanded for the law judge to evaluate adequately

1]
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 12 of 19 PagelD 740

Dr. Taormina’s opinions. See Demsey v. Commissioner of Social Security,
supra, 454 Fed. Appx. at 732-33.

The Commissioner argues that the law judge’s summaries of
the psychologists’ findings “demonstrate[] that the ALJ properly considered.
and evaluated the medical evidence from these consultative examiners” |
(Doc. 18, p. 8). This contention js meritless because I cannot discern what
the law judge concluded with respect to their opinions. Therefore,
meaningful judicial review is not possible.

The Commissioner argues further that the law judge’s failure to
State the weight he assigned to the evaluations of Dr. Minter and Dr.
Taormina is “harmless error” because “the actual findings in these
consultative reports did not contradict the ALJ’s findings regarding the’
domains of functioning” (Doc. 18, p. 9). See Diorio vy. Heckler, 721 F.2d
726, 728 (11th Cir. 1983) (When an ALJ’s error does not affect the ALJ’s_
ultimate findings, the error is harmless and the ALJ’s decision will stand.).
The Commissioner points out that the law judge accepted the diagnoses
assessed by Dr. Minter and Dr. Taormina, and that their findings regarding |
the child’s IQ test and school readiness scores are consistent with less than

marked limitations (Doc. 18, pp. 9-1 1).

12
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 13 of 19 PagelD 741

This contention is unavailing because the evaluations of Dr.
Minter and Dr. Taormina contain probative medical opinions that are’
arguably inconsistent with the law judge’s finding of less than marked
limitations in attending and completing tasks (see supra, pp. 7-8, 10—11)..
Therefore, the law judge must expressly evaluate them so that the court can
meaningfully review whether the law judge’s determination is supported by
substantial evidence. See Carter v. Colvin, 569 Fed. Appx. 687, 689 (1 Ith
Cir. 2014) quoting Cowart v. Schweiker, supra, 662 F.2d at 735 (“Although
the ALJ’s explanation of the decision need not account for every piece of
evidence ... it must sufficiently explain the weight given to ‘obviously
probative evidence.’”).

Finally, because the law judge did not state the weight given to
Dr. Minter’s and Dr. Taormina’s opinions, he may not rely on the opinions
of the non-examining reviewing doctors. See Jones v. Bowen, 810 F.2d
1001, 1005 (11th Cir. 1986); Forsyth v. Commissioner of Social Security,
503 Fed. Appx. 892, 893 (11th Cir. 2013). Thus, the only opinion evidence
the law judge expressly weighed was that from the non-examining reviewing
consultants. The law judge found their. opinions “persuasive,” explaining -

that, except for interacting and relating with others, their conclusions that the

13
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 14 of 19 PagelD 742

child had less than marked or no limitations in the other domains were
consistent with the record as a whole (Tr. 24; see also Tr. 25). However, as.
indicated, in the absence of a reasonable explanation discounting the opinion
of the examining psychologists, the law judge could not properly rely upon
the opinion of non-examining doctors.

For these reasons, it is appropriate to remand this matter for
further proceedings. See Dempsey v. Commissioner of Social Security,
Supra, 454 Fed. Appx. at 732 (“[W]Jhen the ALJ fails to state with sufficient
clarity the grounds for his evidentiary decisions, we will not affirm simply -
because some rationale might have supported the ALJ’s conclusion, and
instead remand for further findings at the administrative hearing level.”).

IV.

The plaintiff's second argument is that the law judge “erred by
failing to create a ‘logical bridge’ between the evidence and his conclusion
that the child has a ‘less than marked’ limitation in the functional domain of
attending and completing tasks” (Doc. 17, pp. 15-24). This argument is:
interrelated with the first. Thus, the law judge’s failure to consider
adequately probative opinions from Dr. Minter and Dr. Taormina renders the

law judge’s evaluation of this domain inadequate as well.

14
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 15 of 19 PagelD 743

Furthermore, as discussed infra, the law judge’s explanation for
finding that the child's limitations are less than marked is also inadequate
because it is conclusory and does not evaluate probative evidence from’
JoAnn Wagoner, A.D.M.’s first-grade teacher.

An assessment of the attending and completing tasks domain.
generally entails consideration of how well the child is able to focus and
maintain attention and begin, carry through, and finish activities, including
the pace at which the child performs activities and the ease with which the |
child changes them. 20 C.F.R. 416.926a(h). Here, there is evidence that has
not been assessed which arguably shows that A.D.M.’s day-to-day
functioning may be markedly limited with regard to several of these
activities. How the law judge assessed this probative evidence is unknown. .
See SSR 09-1P (2009 WL 396031 at *3) (The law judge must “provide
sufficient detail so that any subsequent reviewers can understand how they
made their findings.”).

The law judge gave the following explanation (Tr. 25)
(emphasis omitted):

The claimant has less than marked limitation in

attending and completing tasks. The State Agency

' medical experts also concluded that the evidence
supported less than marked limitations in this

15
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 16 of 19 PagelD 744

domain (Exhibits 1A and SA). The undersigned
finds that this finding has merit because it was
consistent with the records as a whole. The teacher
also noted that she had to talk to him often about

_ following directions and keep[ing] his hands and
feet to himself. She noted that he had difficulty
sitting for long periods without bothering others.
She assessed serious limitations in a few subareas
of this domain (Exhibit SE). Ms. Wagoner noted

that assignments are reduce[d] at times. She
provided extra help frequently. She also has him
seat [sic] by her during direct instruction, She
observed that he constantly is biting or picking at
his fingers (Exhibit 23).

The law judge’s explanation that he found the reviewers’
opinions have “merit because [they were] consistent with the records as a
whole” (id.) is impermissibly conclusory. Furthermore, although the law
judge repeats some of the opinions of the child’s first-grade teacher, he
neither states the weight given to, nor otherwise evaluates, this evidence,
which arguably shows marked limitations in attending and completing tasks
(see Doc. 17, p. 18). This is a glaring deficiency.

Thus, Ms. Wagoner responded in a questionnaire that A.D.M.
has “very serious problem[s]” in “[w]orking at reasonable pace/finishing on

time” and “[c]ompleting class/homework assignments” (Tr. 306)3

 

*The teacher rates the student’s functioning in comparison to same-aged children |
without impairments on a scale of 1 to 5, with 1 indicating “no problem” and 5 equating

16
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 17 of 19 PagelD 745

Additionally, she stated that A.D.M. has “serious problem|[s]” in “[flocusing
long enough to finish assigned activity or task,” “[c]arrying out multi-step
instructions” and “[working without distracting self or others” (id.). She
elaborated (id.):
_[A.D.M.] needs extra time to complete his

independent work and most assessments.

Assignments are also reduced at times. I provide

extra help frequently. He also sits by me during

direct instruction. He is constantly biting/picking

at his fingers.
Moreover, notwithstanding these accommodations, Ms. Wagoner stated that
A.D.M.’s progress in math and written language was not Satisfactory (Tr.
304),

It is established in the Eleventh Circuit that a law judge must
State the weight given to each item of impairment evidence and provide
reasons for that assessment. Gibson v. Heckler, 779 F.2d 619, 623 (1 1th Cir.
1986). In the absence of such an explanation, appropriate judicial review is’
not possible. Hudson v. Heckler, 755 F.2d 781, 786 (11th Cir. 1985),

Inexplicably, the law judge summarized Wagoner’s responses in his.

discussion of this domain, but did not state how he assessed the evidence in

 

to “[a] very serious problem” (see, e.g., Tr. 306).
17
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 18 of 19 PagelD 746

determining the child’s limitation on attending and completing tasks (Tr. 25).

The Commissioner, in response, pieces together evidence that
could possibly support a finding of a less than marked limitation in attending
and completing tasks (see Doc. 18, pp. 14-17). That explanation was not:
given by the law sudge and, therefore, the argument is an unacceptable post
hoc rationalization. Post hoc rationalizations of litigating counsel do not
provide the basis for judicial review of an administrative decision. Motor
Vehicle Manufacturers Association of the United States. Inc. v. State Farm
Mutual Automobile Insurance Co., 463 U.S. 29, 50 (1983). In any event, the |
defense counsel’s explanation ignores probative evidence from Dr. Minter,
Dr. Taormina and Ms. Wagoner that must be addressed. See Cowart v.’
Schweiker, supra, 662 F.2d at 735 (emphasis added) (“Unless the
[Commissioner] has analyzed all evidence and has sufficiently explained the
weight he has given to obviously probative exhibits, to say that his decision
is supported by substantial evidence approaches an abdication of the court's
duty to scrutinize the record as a whole to determine whether the conclusions
reached are rational.”). In sum, the law judge’s decision regarding the
domain of attending and completing tasks totally fails to provide a

reviewable justification for its finding.

18
Case 8:20-cv-00133-TGW Document 21 Filed 03/22/21 Page 19 of 19 PagelD 747

Finally, it is noted that this deficiency is not harmless error
because, if the plaintiff's contention that there is a marked limitation in the
domain of attending and completing tasks is correct, she would establish the
child's disability by showing that he suffers from marked limitations in two
domains in light of the law judge’s finding of a nested Tadiertion in the
domain of interacting with others. Unfortunately, the plaintiff's claim that
the law judge erred in assessing the area of attending and completing tasks
cannot undergo meaningful judicial review because the law judge failed to
provide a sufficient analysis for his conclusion.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner is hereby REVERSED .
and the matter REMANDED for further proceedings. The Clerk shall enter
judgment in accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this “79 Bray of

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

March, 2021.

 

19
